DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is 21 March 2018. 

Claim Objections
Claims 4, 10, and 14-20 are objected to because of the following informalities: improper antecedence and language.  Appropriate correction is required. The following amendments are suggested: 
Claim 4 / ll. 1: “[[that]] configured to allow”
Claim 4 / ll. 2: “the ratchet tooth” 
Claim 10 / ll. 1-2: “a handling tab configured to allow” 
Claim 14 / ll. 2: “configured to drill” 
Claim 14 / ll. 2: “configured to connect” 
Claim 17 / ll. 3: “the tooth”





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “release mechanism” in claims 2, 9, and 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As described in the originally filed specification, a release mechanism that when actuated lifts the tooth of the finger out of the groove may comprise a sleeve 57 that rotates to lift the tooth (FIGs. 8A-8E); a handling tab 64 with wings that can be gripped by the user to lift the tooth (FIGs. 9A-9D); or a stepped sleeve 66 that translates to lift the tooth (FIGs. 10A-10B). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Although claims 3, 10, and 16 use a generic placeholder coupled with functional language, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. The claims recite that the “release mechanism” comprises a handling tab. 
Although claims 1, 8, and 14 use a generic placeholder coupled with functional language, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. The claims recite that the “locking mechanism” comprises a finger on the sleeve having an axially-inwardly facing tooth configured to be received in a groove in the series of grooves. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 13, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 7,491,203 to Harris, Jr. et al. (hereinafter, “Harris”).
As to claim 8, Harris discloses an instrument for drilling a hole for a bone screw, the instrument comprising a shaft (10) having a first end (distal end of drill bit 12), shown in FIG. 2; a primary drill fluted portion (drill bit 12) extending from proximate the first end of the shaft toward a second end (proximal end at head 30) of the shaft (col. 4 / ll. 43-45); a shank (head 30) at the second end of the shaft (col. 4 / ll. 57-60); and a middle portion (sleeve portion 20) between the primary drill fluted portion and the shank, shown in FIG. 2, the middle portion having a cross-sectional shape with at least one flat surface (26A, 26B) (col. 4 / ll. 47-53); a sleeve (40) surrounding the shaft, shown in FIGs. 1A-1C, the sleeve having an inner surface (bore 45) with the same cross-sectional shape as that of the middle portion (opposing flat portions 46A, 46B provide the inner surface with the same cross-sectional shape as the middle portion which has opposing flat surfaces 26A, 26B; col. 4 / ll. 33-40), shown in FIG. 3A, which inner surface slides along the middle portion of the shaft (col. 4 / ll. 47-49); a countersink drill bit (42) provided at a first end of the sleeve (40) that is proximate the primary drill fluted portion (12) (col. 4 / ll. 33-35), shown in FIG. 1A; and a locking mechanism (collar 80 and sleeve 50) that selectively holds the sleeve (40) in a fixed position with respect to the shaft (10) (col. 5 / ll. 21-56), for locating of the countersink drill bit (42) at a selected position with respect to the first end of the shaft; wherein an outer surface of the shaft’s middle portion (20) further comprises a series of grooves (24) with which the locking mechanism is configured to engage so as to allow for incremental adjustment of the countersink drill bit with respect to the shaft’s first end; and wherein the locking mechanism comprises a finger (51) on the sleeve having an axially-inwardly facing tooth (52), shown in FIG. 3E, configured to be received in a groove in the series of grooves. 
As to claim 13, Harris discloses the instrument of claim 8, wherein the shaft comprises a cannulation (lengthwise bore, not shown) extending from the first end of the shaft to the second end of the shaft (col. 4 / ll. 45-47). 

As to claim 14, Harris discloses an instrument for drilling a hole for a bone screw, the instrument comprising a shaft (10) having an end (end at drill bit 12) for drilling the hole, shown in FIG. 2, an end (head 30) for connecting to a drill (col. 4 / ll. 57-60), and a middle portion (sleeve portion 20) between the two ends, shown in FIG. 2; a sleeve (40) surrounding at least the shaft’s middle portion in a longitudinally slidable manner (col. 4 / ll. 47-49), shown in FIGs. 1A-1C, at least part of an inner surface (bore 45) of the sleeve engaging at least part of an outer surface of the shaft’s middle portion in a manner that prevents relative rotation between the sleeve and the shaft (opposing flat portions 46A, 46B of the inner surface prevent relative rotation with respect to the shaft’s middle portion which has opposing flat surfaces 26A, 26B; col. 4 / ll. 33-40), shown in FIG. 3A; a countersink drill bit (42) provided at an end of the sleeve (40) that is proximate the shaft’s drilling end (col. 4 / ll. 33-35), shown in FIG. 1A; and a locking mechanism (collar 80 and sleeve 50) configured to engage with the shaft’s middle portion (20) and hold the sleeve in a longitudinally fixed position with respect to the shaft (col. 5 / ll. 21-56), thereby locating the countersink drill bit (42) at a selected position with respect to the shaft’s drilling end; wherein the outer surface of the shaft’s middle portion (20) comprises a series of grooves (24) with which the locking mechanism is configured to engage so as to allow for incremental adjustment of the countersink drill bit with respect to the shaft’s drilling end; and wherein the locking mechanism comprises a finger (51) on the sleeve having an axially-inwardly facing tooth (52), shown in FIG. 3E, configured to be received in a groove in the series of grooves. 
As to claim 18, Harris discloses the instrument of claim 14, wherein the sleeve’s inner surface (45) is complementary to the outer surface of the shaft’s middle portion (complementary flat surfaces; col. 4 / ll. 33-40). 
As to claim 19, Harris discloses the instrument of claim 14, wherein the shaft comprises a cannulation (lengthwise bore, not shown) extending from the drilling end of the shaft to the connecting end of the shaft (col. 4 / ll. 45-47). 














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harris.
As to claim 11, Harris discloses the claimed invention including the cross-sectional shape of the shaft’s middle portion has at least one flat surface (26A, 26B) for allowing a complementarily shaped sleeve to slide along the shaft without rotation, but is silent as to wherein the cross-sectional shape of the shaft’s middle portion is a D-shape. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris’ shaft middle portion to have one instead of two flat surfaces (26A, 26B), resulting in a D-shape cross-sectional shape, since Applicant has not disclosed that a D-shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of preventing relative rotation of concentric parts. The sleeve would be correspondingly modified to have one instead of two flat surfaces (46A, 46B) so as to be complementarily shaped to allow the sleeve to slide along the shaft when the locking mechanism is released, while still preventing relative rotation between the sleeve and the shaft so that the shaft can transmit torque to the sleeve. 

Claims 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of U.S. Patent Application Publication No. US 2016/0317186 to Richey.
As to claims 9 and 15, Harris discloses a release mechanism (mechanism of use – backing off of collar 80 from sleeve 50 allows the fingers 51 to ease back into their normal configuration, allowing the teeth 52 to disengage from the groove 24) that when actuated allows the tooth of the finger to disengage from the groove (col. 5 / ll. 52-56). 
Harris discloses the claimed invention except for further comprising a release mechanism that when actuated lifts the tooth of the finger out of the groove (claims 9 and 15); and wherein the release mechanism comprises a handling tab that allows a user to move the tooth of the finger with respect to the groove (claims 10 and 16). 
As to claims 8 and 14, Richey teaches an instrument, shown in FIG. 4, in the same field of endeavor of medical instruments with concentrically movable parts, comprising a shaft (122) and a sleeve (112) surrounding the shaft (¶13); and a locking mechanism (114) that selectively holds the sleeve in a longitudinally fixed position with respect to the shaft (¶13, 14, 26); wherein an outer surface of the shaft further comprises a series of grooves (204) with which the locking mechanism is configured to engage so as to allow for incremental adjustment of the sleeve with respect to the shaft (¶26); and wherein the locking mechanism comprises a finger (114) on the sleeve having an axially-inwardly facing tooth (end of 140 facing inwardly to engage groove 204) configured to be received in a groove in the series of grooves, shown in FIG. 4. 
As to claims 9 and 15, Richey teaches the instrument of claim 8, further comprising a release mechanism (end of 140 facing away from the shaft) that when actuated (pushed down) lifts the tooth of the finger out of the groove (via pivoting about 114). 
As to claims 10 and 16, Richey teaches the instrument of claim 9, wherein the release mechanism comprises a handling tab (end of 140 facing away from the shaft) that allows a user to move the tooth of the finger with respect to the groove. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris’ instrument to replace the locking mechanism comprising a collar and sleeve (Harris, 80 and 50) with the locking mechanism comprising a pivoting member, as taught by Richey, to allow a practitioner to release and engage the locking mechanism with a single finger touch by pushing on the release mechanism which pivots and lifts the tooth out of the groove to allow adjustment of the position of the sleeve along the shaft, and since the simple substitution of one known element for another (one locking mechanism substituting another locking mechanism) to obtain predictable results (reversible locking) is within the ordinary skill in the art. The pivoting member would ensure that actuation of the release mechanism by pushing down on the end of the member (Richey, 140) would result in corresponding lifting of the tooth out of the groove, which would be a more reliable mechanism than the passive allowing of the fingers in Harris to ease back into their normal configuration with the tooth disengaged from the groove by backing off of the collar, which relies on the resiliency of the fingers which may fail or weaken over time. The proximal end of the sleeve in Harris would be modified to remove the sleeve (Harris, 50), and replace it with a finger (Richey, 114) mounted to the proximal end of the sleeve to pivotally connect a member with a tooth for engaging the grooves of the shaft on one end, and a handling tab on the other end for releasing the locking mechanism when the longitudinal position of the sleeve along the shaft is to be adjusted. The locking mechanism would be mounted to Harris’ sleeve at an appropriate location about the sleeve circumference in order to engage the grooves on the shaft, which as shown in Harris FIG. 1B, are located on a curved face of the shaft between the opposing flat surfaces (Harris, 26A, 26B). The complementary cross-sectional shapes of the sleeve inner surface and shaft middle portion, having flat surfaces, prevent the shaft and sleeve from rotating with respect to each other and allow the transmission of torque therebetween, so that the locking mechanism as taught by Richey and applied to Harris would only need to secure the longitudinal position of the sleeve along the shaft. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). 
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 
Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. US 11,045,212. Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. US 11,045,212. This is a statutory double patenting rejection. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 11, and 12, respectively, of U.S. Patent No. US 11,045,212. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the “generic” invention is anticipated by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
Instant Application 17/324,472 Claim Nos.
Patent No. 11,045,212 Claim Nos. 
1
2
2
3
14
11
15
12





Allowable Subject Matter
Claims 3-5, 7, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As to claims 3 and 7, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an instrument for drilling a hole for a bone screw, the instrument comprising a shaft having a first end; a primary drill fluted portion extending from proximate the shaft’s first end toward a second end of the shaft; a shank at the shaft’s second end; and a middle portion between the primary drill fluted portion and the shank, at least part of an outer surface of the shaft’s middle portion being non-curved; a sleeve surrounding the shaft, the sleeve having an inner surface that is complementary to the outer surface of the shaft’s middle portion such that the sleeve is longitudinally slidable with respect to the shaft, wherein the sleeve’s inner surface contacts the outer surface of the shaft’s middle portion at least at the non-curved part such that the shaft can transmit torque to the sleeve; a countersink drill bit provided at a first end of the sleeve that is proximate the shaft’s primary drill fluted portion; and a locking mechanism that selectively holds the sleeve in a longitudinally fixed position with respect to the shaft, thereby locating the countersink drill bit at a selected position with respect to the shaft’s first end; wherein the outer surface of the shaft’s middle portion further comprises a series of angled ratchet grooves with which the locking mechanism is configured to engage so as to allow for incremental adjustment of the countersink drill bit with respect to the shaft’s first end; and wherein the locking mechanism comprises a finger on the sleeve having an axially-inwardly facing ratchet tooth configured to be received in a ratchet groove in the series of angled ratchet grooves. The closest prior art is U.S. Patent No. US 7,491,203 to Harris, Jr. et al., which discloses an instrument comprising a shaft (10) with a primary drill fluted portion (12), a shank (30), and a middle portion (20) having at least part of an outer surface that is non-curved; a sleeve (40) surrounding the shaft, shown in FIGs. 1A-1C, the sleeve having an inner surface (bore 45) that is complementary to the outer surface of the shaft’s middle portion so that the sleeve is slidable along the shaft and the shaft can transmit torque to the sleeve; a countersink drill bit (42) on the sleeve; and a locking mechanism (collar 80 and sleeve 50) that selectively holds the sleeve (40) in a fixed position with respect to the shaft (10) (col. 5 / ll. 21-56); wherein the shaft’s middle portion outer surface comprises grooves (24) to engage the locking mechanism which comprises a finger on the sleeve having an axially-inwardly facing ratchet tooth; but does not disclose that the grooves are angled ratchet grooves and the tooth is a ratchet tooth, that allow motion in one direction only, since the locking mechanism must be released for motion in either direction. 
As to claim 12, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an instrument as claimed in claim 8, wherein a given groove in the series of grooves is a ratchet groove having a first surface proximate the first end of the shaft that is non-perpendicular with respect to a longitudinal axis of the shaft and over which the locking mechanism slides as the sleeve is moved toward the first end of the shaft and has a second surface proximate the second end of the shaft that is perpendicular to the longitudinal axis of the shaft such that the locking mechanism must be removed from the given groove before the sleeve can be moved toward the second end of the shaft. As above, the closest prior art to Harris (US 7,491,203) does not disclose that the grooves are angled ratchet grooves that allow motion in one direction only, since the locking mechanism must be released for motion in either direction. 
As to claim 17, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an instrument as claimed in claim 16, wherein the handling tab comprises a pair of wings configured to allow a user to grip the handling tab and thereafter to move the handling tab and tooth of the finger with respect to the groove. The closet prior art is U.S. Patent Application Publication No. US 2016/0317186 to Richey which discloses a release mechanism comprising a handling tab (one end of a pivoting member) that allows a user to push the handling tab and thereafter to move the handling tab and tooth of the finger with respect to the groove; but does not disclose that the tab comprises a pair of wings configured to allow the user to grip and move the handling tab. 
It would not have been obvious in view of the cited art to make modifications to resolve the above deficiencies and arrive at the claimed invention.
The claims distinguish over the uncovered relevant art cited in the attached PTO-892. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 4,341,206 to Perrett et al. discloses an instrument comprising a shaft 15 with a primary drill portion 15b and a middle portion 15a; and a sleeve 17 surrounding the shaft and comprising a countersink drill bit 17b; and a locking mechanism comprising a finger 17k with an inwardly facing tooth 17m to be received in a groove 15f of the shaft; but does not disclose that the grooves are angled ratchet grooves that allow motion in one direction only, since the locking mechanism must be released for motion in either direction. 
U.S. Patent No. US 4,710,075 to Davison discloses a locking mechanism 44 comprising a tooth 48 that engages a groove 20 in a shaft, and a release mechanism that lifts the tooth out of the groove when depressed; but does not disclose that the grooves are angled ratchet grooves that allow motion in one direction only, since the locking mechanism must be released for motion in either direction. 
U.S. Patent Application Publication No. US 2007/0099150 to Muller et al. discloses a shaft with angled ratchet grooves 30 (¶63) and a locking mechanism on a sleeve 28 comprising a finger 64 that is received in a groove and that allows movement of the sleeve only toward a drilling end of the shaft; but does not disclose that the sleeve and shaft have complementary shapes to prevent relative rotation to transmit torque between each other, nor wherein the sleeve comprises a countersink drill bit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775               

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775